NINTH AMENDED AND RESTATED APPENDIX B CUSTODY AGREEMENT The following series of Investment Managers Series Trust ("Funds"), a registered open-end management investment company are hereby made parties to the Custody Agreement dated January 14, 2008, with UMB Bank, n.a. ("Custodian") and Investment Managers Series Trust (the “Trust”), and agree to be bound by all the terms and conditions contained in said Agreement as of the date that each such series becomes a series of the Trust: 361 Global Managed Futures Strategy Fund 361 Long/Short Equity Fund 361 Managed Futures Strategy Fund AAM/Bahl & Gaynor Income Growth Fund AAM/Cutwater Select Income Fund Advisory Research All Cap Value Fund Advisory Research Emerging Markets Opportunities Fund Advisory Research Global Value Fund Advisory Research International All Cap Value Fund Advisory Research International Small Cap Value Fund Advisory Research MLP & Energy Income Fund Advisory Research MLP & Energy Infrastructure Fund Advisory Research Small Company Opportunities Fund Advisory Research Strategic Income Fund Aristotle/Saul Global Opportunities Fund Aristotle International Equity Fund BearlyBullish Fund Bernzott U.S. Small Cap Value Fund Bridgehampton Value Strategies Fund Capital Innovations Global Agri, Timber, Infrastructure Fund Center Coast MLP Focus Fund Chartwell Small Cap Value Fund Chilton Realty Income & Growth Fund EP Asia Small Companies Fund EP China Fund EP Latin America Fund EP Strategic U.S. Equity Fund Euro Pac Gold Fund Euro Pac Hard Asset Fund Euro Pac International Bond Fund EuroPac International Dividend Income Fund Euro Pac International Value Fund GaveKal Knowledge Leaders Fund Gratry International Growth Fund 1 Horizon Spin-Off Corporate Restructuring Fund Ironclad Managed Risk Fund LS Theta Fund Oak Ridge Dividend Growth Fund Oak Ridge Growth Opportunity Fund Oak Ridge Large Cap Growth Fund Oak Ridge Small Cap Growth Fund Oakseed Opportunity Fund Perimeter Small Cap Opportunities Fund Ramius Hedged Alpha Fund Ramius Strategic Volatility Fund Ramius Trading Strategies Managed Futures Fund Ramius Event Driven Equity Fund Riverbridge Growth Fund RNC Genter Dividend Income Fund Segall Bryant & Hamill All Cap Fund Segall Bryant & Hamill Small Cap Value Fund SilverPepper Merger Arbitrage Fund SilverPepper Commodity Strategies Global Macro Fund Strategic Latin America Fund Stone Toro Long Short Fund Toroso Newfound Tactical Allocation Fund Towle Deep Value Fund WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund WCM Focused International Growth Fund Zacks All-Cap Core Fund Zacks Dividend Strategy Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund [Signature page to follow.] 2 INVESTMENT MANAGERS SERIES TRUST Attest: By: Name: Title: Date: UMB BANK, N.A. Attest: By: Name: Title: Date: 3
